Citation Nr: 0411665	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  99-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist sprain.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right shoulder acromioclavicular joint, 
currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
June 1955.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  This determination denied the veteran an increased 
(compensable) evaluation for his service-connected residuals 
of a right wrist sprain with right shoulder crepitation on 
motion.  This case was previously before the Board and in 
August 2000 it was remanded to the RO for further 
development.  While in remand status, the RO, by a rating 
decision dated in February 2004, separated the veteran's 
service connected right wrist disorder with shoulder 
involvement into two separate distinct disabilities for 
rating purposes and assigned a 10 percent evaluation for the 
right shoulder disorder, effective from April 1997.  The case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1. The veteran's service connected right wrist disorder is 
asymptomatic.

2.  The veteran's right shoulder disorder is manifested by 
complaints of pain with abduction to 85 degrees.


CONCLUSIONS OF LAW

1.  The scheduler criteria for a compensable rating for a 
right wrist disorder have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Code 5215 (2003).

2.  The scheduler criteria for a 20 percent evaluation for a 
right shoulder acromioclavicular degenerative joint disease 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 Diagnostic Code 5203-5003 and 5201 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter requirement to tell the claimant to provide any 
evidence however has been held to be ober dictum (a judicial 
comment unnecessary to the decision in the case and therefore 
not precedential).  See VAOPGCPREC 1-2004 (2004).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a January 1999 statement 
of the case and a supplemental statement of the case dated in 
February 2004.  These documents provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a December 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and efforts by the RO to obtain additional 
records relating to the veteran's service have been futile 
despite extensive attempts by the RO.  The Board notes that 
the December 2003 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in the Pelegrini case and the appellant has not 
been specifically informed to provide any evidence in his 
possession that pertains to the claim as set forth in 
38 C.F.R. § 3.159(b)(1).  The Board, however, finds that in 
the instant case the veteran has not been prejudiced by this 
defect.  In this regard, The Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Boar finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records reveal that in March 
1955 the veteran sprained his right wrist playing baseball.  
An x-ray of the wrist showed no fracture.  The veteran was 
treated conservatively with heat and an Ace bandage.  In June 
1955, the veteran presented with complaints of pain in his 
shoulder and wrist.  A physical examination was negative.  An 
x-ray of the right shoulder was interpreted to show no 
significant abnormalities.  X-rays of the wrist were also 
reported as negative.

On his initial post service VA examination in February 1956, 
the veteran was noted to have slight right shoulder crepitus 
on motion and slight elevation of the acromioclavicular 
joint.  The right wrist demonstrated pain on forced 
dorsiflexion as well as limited dorsiflexion to 40 degrees.

Service connection for residuals of a right wrist sprain with 
crepitation on motion of the right shoulder was established 
by an RO rating action dated in March 1961.  This disorder 
was rated as 10 percent disabling under diagnostic code 5215 
of VA's Schedule for Rating Disabilities (Rating Schedule), 
effective from February 1956.

Following a VA examination in January 1961 the disability 
rating for the service connected right wrist disorder with 
shoulder involvement was reduced to 0 percent by an RO rating 
action dated in February 1961.

Private medical records were received in April 1997 in 
connection with the veteran's current claim.  These records 
include a copy of a December 1996 report of an MRI of the 
right shoulder that disclosed degenerative changes of the A/C 
joint. A related clinical evaluation in December 1996 noted 
that the veteran was unable to elevate his arm above 80 
degrees and could not hold it above the shoulder level.  The 
examiner added that he was unable to determine if the 
weakness in the veteran's shoulder emanated from a cervical 
spine or a rotator cuff problem.  An MRI of the cervical 
spine in December was significant for multilevel disease.

On VA examination in April 1997, the veteran reported that 
his right arm and shoulder symptoms date back to an original 
injury in 1952 when he was pushed into a wall playing 
basketball, injuring his wrist and shoulder.  He said that 
the shoulder and wrist were broken at that time and were 
immobilized for approximately three months.  He complained of 
loss of motion of his arm and shoulder pain chronically 
progressive over a 40-year period with episodes of acute 
exacerbation secondary to acute intermittent traumas.  On 
physical examination, the veteran's the right shoulder was 
abducted 85 degrees.  Extension was to 40 degrees and flexion 
to 175 degrees.  The veteran's right arm could only be flexed 
100 degrees with the veteran manually lifting the arm.  The 
veteran also had decreased flexion of the right wrist as well 
as decreased medial and lateral deviation.  On neurological 
evaluation muscle strength in the right upper 
extremity/deltoid region was 4/5.  All other upper and lower 
extremities were 5/5. DTRs were normal bilaterally up and 
down.  Sensation was normal to pinprick and light touch 
sensation in all four extremities tested.  X-rays of the 
right shoulder showed right acromioclavicular osteoarthritis.  
Multiple areas of right upper extremity degenerative changes, 
including the right wrist and right shoulder secondary to 
prior traumas was the pertinent diagnosis.

VA outpatient treatment records compiled between 1997 and r 
2000 include an occupational therapy clinical note dated in 
July 1997.  This note records that the veteran presented with 
complaints of pain and weakness referable to right arm and in 
response to a physician initiated request for range of motion 
and strengthening exercises.  Objective examination showed 
that the veteran had right hand grip strength of 24 kg and 
left hand grip strength of 42 kg.  The right upper extremity 
was within functional limits for active range of motion 
against gravity.  Pain against resisted forward flexion was 
4-/5.  Weakness with internal/external resisted active range 
of motion was 3+/5.  Weakness with resisted abduction was 
3+/5.  The veteran was unable to maintain static flexion, 
and/or abduction of the right upper extremity. The veteran 
was provided for a period of time thereafter a regimen of 
physical therapy for his right shoulder impairment.  He also 
received Cortisone injections into the right shoulder.  In 
November 2002the veteran again presented to the occupational 
therapy clinic on referral by a VA physician.  It was noted 
that he had prior therapy for his shoulder several years 
earlier and presently had complaints of pain.  On examination 
motion of the shoulder was within normal limits, but with 
pain at shoulder height and above, to end range and end range 
rotations.  Strength testing elicited pain response with 
moderate resistance used.  Impingement sign was positive.  In 
addition to a series of clinical exercise sessions, a home 
exercise program was recommended.

On his most recent VA examination in December 2003, the 
veteran again reported injuring his right shoulder and right 
wrist while playing basketball in service.  He said that he 
was treated conservatively with a wrist splint and sling.  
The examiner noted that apparently x-rays were negative.  The 
veteran also reported that he reinjured his right shoulder 
thereafter while playing softball in service.  The veteran 
reported that subsequent to service he fractured his wrist on 
two occasions and in both instances was treated with short-
arm casting.  The veteran complained of constant radial wrist 
pain and intermittent right shoulder pain with overhead 
activity and extremes of reaching, as well as, stiffness.  On 
examination, the right wrist showed no obvious swelling.  
There was point tenderness at the distal radial area in the 
area of the anatomical snuffbox.  Right wrist dorsiflexion 
was limited to 60 degrees with pain at end range.  Palmer 
flexion was limited to 50 degree with pain at end range.  
Ulnar deviation was limited to 20 degrees with pain at end 
range.  Radial deviation was limited to 12 degrees with pain 
at end range.  Wrist dorsiflexor and palmer flexor strength 
was graded 5/5, normal strength.  There was no limitation of 
hand strength and hand function was normal.  

Right shoulder forward flexion was limited to 150 degrees 
with pain at end range.  External rotation was full at 90 
degrees with no pain at end range.  Internal rotation was to 
60 degrees with no pain at end range.  There was pain 
localized to the right anterior shoulder on cross-chest 
testing.  Impingement testing and apprehension relocation 
testing were both negative.  Rotator cuff strength for 
internal and external rotation was normal grader 5/5.  There 
was some prominence to the right A/C joint with pain to 
palpation in this area.  There was no evidence of ankylosis, 
weakened movement, fatigability or incoordination of the 
right shoulder.  Neurological examination found no sensory 
deficit in the right upper extremity.  The examiner stated 
that the examination is consistent with chronic right wrist 
strain with degenerative joint disease.  He further stated 
that the arthritic changes in the right wrist are related to 
his fractures and that his limited range of motion is related 
to the arthritis and posttraumatic changes from the 
fractures.  He added that there is no limitation of motion 
specifically that can be related to the right wrist sprain.  
With respect to the right shoulder, the examiner stated that 
the examination is consistent with AC joint degenerative 
joint disease with limited motion, which is as least as 
likely as not related to the right shoulder injury in 
service.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations. See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as here 
with the left and right foot claim, it is the present level 
of disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7.

Right wrist disorder

The Rating Schedule provides a 10 percent rating for 
limitation of motion of the wrist, major or minor arm, when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm. See 38 C.F.R. § 4.71a, 
Code 5215 (2002).

The evidence shows that the veteran has right wrist 
degenerative changes, resulting in limitation of motion 
stemming from post service fractures, unrelated to his 
service-connected right wrist disability.  There is no 
evidence of any present symptoms of right wrist disability 
attributable to the service-connected right wrist sprain.  
Accordingly there is no basis for a compensable rating, and 
the claim must be denied.  

Right shoulder

The veteran has been assigned a 10 percent rating for his 
right shoulder disability under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Codes 5203-5003.

Under Diagnostic Code 5203, a 10 percent rating is granted 
for malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation. The veteran is right-handed.

Diagnostic Code 5202 pertains to other impairment of the 
humerus. A 20 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in 
moderate deformity, or by infrequent episodes of dislocation 
at the scapulohumeral joint and guarding of movement at the 
shoulder level.

Frequent episodes of dislocation and guarding of all arm 
movements warrants assignment of a 30 percent evaluation.  A 
50 percent evaluation is assigned where there is fibrous 
union. A 60 percent evaluation is warranted for nonunion or a 
false flail joint, and an 80 percent evaluation is warranted 
for loss of the humeral head (a flail shoulder).

The record shows evidence of arthritis confirmed by X-ray 
findings and the Board observes that the provisions of 
Diagnostic Code 5003 provide for evaluation based on 
limitation of motion under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5201.  Under Diagnostic Code 5201, a 20 percent rating 
is assigned if there is limitation of motion in the arm at 
shoulder level, and a 30 percent rating is assigned if there 
is limitation of motion in the major arm to a point midway 
between the side and shoulder level.  A 40 percent rating is 
assignable for the veteran's right shoulder disability if the 
evidence shows that there is limitation of motion of the 
right shoulder to a point 25 degrees from the side.

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees. See 38 C.F.R. § 
4.71, Plate I (2002).

The veteran's right shoulder symptoms include, as noted on 
his VA examinations in April 1997 and December 2003, 
limitation of motion with pain.  The December 2003 
examination did not include findings regarding abduction.  
However, the December 1997 examination showed that abduction 
was to 85 degrees.  This is below shoulder level.  Thus a 20 
percent rating under Diagnostic Code 5201 is warranted.

However, this same evidence does not support a rating in 
excess of 20 percent.  The recent VA examination the veteran 
has not objectively demonstrated right shoulder motion 
limited to a degree such as to warrant assignment of for a 40 
percent rating for this disorder under Diagnostic Code 5201.  
Additionally, impingement testing and apprehension relocation 
testing were both negative.  There was no evidence of 
recurrent dislocations.  There was no impairment in rotator 
cuff strength for internal and external rotation There was no 
evidence of ankylosis, weakened movement, fatigability or 
incoordination of the right shoulder.  Furthermore, a 
neurological evaluation showed no abnormality.  In view of 
the range of motion testing, the Board finds that the degree 
functional impairment caused by the right shoulder pain as 
set forth in the Deluca case is contemplated in the current 
20 percent rating. There is no objective evidence of 
additional limitation of motion of the of the right shoulder 
due to pain on use, and certainly not additional limitation 
to the extent necessary for higher rating under the 
limitation of motion code.  Accordingly, a rating in excess 
of 20 percent is not warranted.

   
ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist sprain is denied.

Entitlement to an increased evaluation to 20 percent for 
degenerative joint disease of the right shoulder 
acromioclavicular joint is granted subject to the law and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



